DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A through search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other features of the claims:
System/Method for streaming content comprising a streaming server and a viewing device, wherein the streaming server comprises a generation module, a decision module, a client state manager and a telemetry aggregation cache, wherein the viewing device comprises an engine and an acquisition module, wherein the generation module is designed to generate models of imported content, wherein the decision module is designed to generate model updates, wherein the streaming server is designed to transmit the model updates to the viewing device, wherein the client state manager is designed to store a client state containing information about previously transmitted model updates, wherein the acquisition module is designed to acquire client metrics containing viewing device specific information and to continuously transmit the client metrics to the telemetry aggregation cache, wherein the decision module is further designed to generate the model updates based on the models, the client metrics and the client state, wherein the engine is designed to visualize content based on the model updates, wherein the viewing device comprises a protocol interpreter designed to provide .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        

2/12/2022